 

Case 20-10343-LSS Doc 2697 Filed 04/27/21 Page1of4 Bo 10343

The Honorable Justice Lauri Selber Silverstein F | L E D

BSA Bankruptcy Case .
ey snot APR 27 AM 8:50
824 Market Street .
KROPTCY COUR?
h N .
e" Floor WRSTRICT OF DELAWARE

Wilmington, DE 19801

April 16, 2021

 

RE: Claim # SA-54900

Honorable Justice Silverstein,

I developed a distrust of adults early in life, beginning with an abusive and sadistic stepfather who
abused my mother as well as myself and my brother. One of the only safe harbors, if you will, was the
Boy Scouts, which | joined as soon as | was old enough. | excelled at the tasks set before me rising to the
rank of Star Scout relatively quickly. | enjoyed my time away from home and spent as much time with
the scout troop as possible. My Scout Master, EN knew about the problems at home and with my
stepfather and often allowed me to stay after everyone else was gone to help tear things down and
clean things up. | can remember once at Camp Thunderbird, helping tear down tents after a camp out
and getting bitten by a field mouse. During the winter months, we held camp outs in the scout cabin,
just outside the city park in Fulton.

For several years things went well with the troop and | finally felt comfortable and placed my trust in Mill
MS, believing that he had my best interest at heart. | was able to talk to him and I can remember
confiding in him about the fear | felt when | went home. He was always understanding and seemed to
genuinely care about my safety and my fears. Most of the conversations were one on one with fs
and often occurred at the scout cabin in Fulton.

Sometime after | had been in the scouts for several years, and had reached the rank of Star Scout, the
troop got an Assistant Scout Master, who was a student at Westminster College in Fulton. The Assistant
began to attend meetings and campouts with us, also gaining my trust as Bhad done. He
seemed to understand the importance of my belonging to the troop and was always available to talk to.
It was not long after he joined that | developed a complete trust in him, at the urging of =

 
Case 20-10343-LSS Doc 2697 Filed 04/27/21 Page 2of4

During the winter of 1966 or 1967, when | was 11 or 12 years old, we had a campout at the scout cabin.
A fire was always built in the fireplace to keep the building warm, and that night was no exception. All
of us sat around talking and playing games or working on our merit badges until late in the night. | can

 

| got up in the morning and packed up all my belongings and left the cabin, never to return. | went
home and took a shower, feeling dirty and violated. At 12 years old | did not have any idea what | had
done to cause what had happened. | knew | could not talk to my stepfather or mother about what had
happened, because | would have been punished for it and they would have blamed me for what had
happened. Also, | was a 12-year-old boy and what had happened, was not supposed to happen. It was
especially taboo in Mid-Missouri. On day two after the event, I went to the Juvenile Officer, =
EB and told him what had happened. He asked if anyone had witnessed the event and I told him no
one had. He said there was nothing he could do and, called my stepfather and told him to come and
pick me up. As HE was a respected leader of boys, | was told that | would never speak of it again.
From that point forward the thought of what had happened to me got locked away in some part of my
brain.

Even though I did not think much about what had happened after that, | never went back to the Boy
Scouts. When | was old enough to enlist, | went Into the Marine Corps. | was determined to be trained
by the best military organization in the world to protect myself and never be a victim again. | also got
married, | was seventeen and she was fifteen, and it would prove to be the first of three marriages. Not
until | was much older, did | understand that trust was a trait that Ino longer possessed. [ have spent
most of my life not trusting others because every adult that | ever trusted let me down. Upon leaving
the Marine Corps, | went to work as a Police Officer and worked in that profession for twenty-one years.
After retiring from law enforcement, | went into Child Abuse and Neglect Investigations. Every position |

 
 

Case 20-10343-LSS Doc 2697 Filed 04/27/21 Page 3of4

have held since my childhood has been ina protective type of position. Not only did they protect me
from ever being a victim again, but they also gave me opportunity help protect others.

In a perfect world, or a world where children are coveted and loved, we would not need to make those
who do wrong accountable for their acts. However, we do not live ina perfect world, so courts must
decide who is responsible, as those wrongdoers, deposit damaged individuals on society, all the while
arguing that they should not be responsible. The Boy Scouts were supposed to be a shelter from the
storm, which was my life, and protection from those very wrongdoers. They failed on both counts, and
the result was a terrified 12-year-old, who could not understand right from wrong. | was locked up
twice as a juvenile, because of the rage that was inside me. The problem was that | did not understand
what had caused the rage. Now that | am older, | understand that what was done to me was very
wrong, and that there is no going back to make things right. A system that was supposed to protect me
as a child failed on all counts. | was to be damaged goods from the day the rape happened.

At 12 years old, an organization which purports itself as one where boys can grow into successful men,
had stolen my innocence. | could get no help with what had happened to me, and | was scarred for life. |
have been diagnosed with PTSD and Major Depressive Disorder because of the things that happened in
my childhood and will likely be on medication for the rest of my life. No one, who has not been through
what | have, can imagine the damage done to the 12-year-old boy described here. Damage that can
never be repaired to make me fee! normal, | cannot even determine what normal is. There was a point
in my life when | considered killing myself because of the shame and the idea that | would take what
happened to me to the grave and no one would ever know. I can only take the medication and hope
that someday, somehow, someone will take responsibility for what has been done to me and
acknowledge responsibility for the mess that has been my life.

Our court system is the greatest system in the world. It isa place where wrongdoers are held
accountable for their wrongs, and where fairness is the rule of law. | challenge anyone to identify a
system that is more fair or more adept at creating equality for the little man against the corporate
world. After losing several challenges which resulted in large settlements, and when faced with more
abuse allegations, the Boy Scouts of America decided to file bankruptcy. The goal was to stop the large
losses they were suffering and argue that the Bankruptcy Court has no authority to determine
compensation for abuse victims. It had not worked with the Civil Courts, so they rolled the dice and are
taking their chances in the Bankruptcy Court. Their hope is to stop the hemorrhaging, go on with their
scouting programs, and forget that their past is so dark. There is no guarantee that this will not happen
in their program again. | know the power that a Federal Judge welds and can only hope that you, who
possess that power, will see through the smoke and mirrors, and not allow the Boy Scouts of America to
slip away and not be held accountable.

 
Case 20-10343-LSS Doc 2697 Filed 04/27/21 Page4of4

 

 

 
